The relator complains of an excessive assessment of its property by the board of assessors of the city of Cohoes, and procured a certiorari order to review the assessment. During the pendency of the proceeding a stipulation was entered into to correct the assessment roll and reduce the assessment, and it provided that a final order in accordance therewith could be entered by either party. This stipulation was made by the mayor, the corporation counsel and the relator, and was approved by the board of estimate and apportionment, and also by an ordinance of the common council. Upon application at Special Term for the final order, two of the three assessors opposed the granting of the order on the ground that there was no authority for the stipulation and compromise without the consent of a majority of the board of assessors, and cited section 189 of chapter 130 of the Laws of 1915, a section of the charter of the city. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.